 Case: 4:19-cv-00112-AGF Doc. #: 19 Filed: 01/30/19 Page: 1 of 7 PageID #: 209



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI

DAVID DIXON, et al.,                                   )
                                                       )
                                                       )
        Plaintiffs,                                    )
                                                       )              Case No. 4:19-cv-00112
v.                                                     )
                                                       )
CITY OF ST. LOUIS, et al.,                             )
                                                       )
        Defendants.                                    )

                               STIPULATION OF THE PARTIES
     Pursuant to the terms of this stipulated agreement, Plaintiffs agree to suspend hearing on their

Motion for Temporary Restraining Order (ECF No. 5) with option to renew at a later date

pending potential resolution as follows:

     1. The Defendant Judges agree that no later than close of business on Thursday, January 31,
        2019, a Judge of the 22nd Judicial Circuit will hold a hearing for each of the Named
        Plaintiffs regarding their conditions of release.
     2. Defendant Judges will set the time and location of these hearings without requiring a
        motion from Plaintiffs and provide notice to the Circuit Attorney’s Office.
     3. The Defendant Judges agree that the hearing will comply with the requirements in the
        forthcoming Missouri Supreme Court Rules regarding the conditions of release,
        particularly Rule 33.01, set forth below.
     4. The Parties agree that Rule 33.01 states as follows:
        33.01 MISDEMEANORS OR FELONIES – RIGHT TO RELEASE – CONDITIONS

                (a) A defendant charged with a bailable offense shall be entitled to be released
                from custody pending trial or other stage of the criminal proceedings.

                (b) The defendant's release shall be upon the conditions that:

                        (1) The defendant will appear in the court in which the case is prosecuted
                        or appealed, from time to time as required to answer the criminal charge;

                        (2) The defendant will submit to the orders, judgment and sentence, and
                        process of the court having jurisdiction over the defendant;

                        (3) The defendant shall not commit any new offenses and shall not tamper

                                                  1
Case: 4:19-cv-00112-AGF Doc. #: 19 Filed: 01/30/19 Page: 2 of 7 PageID #: 210



                 with any victim or witness in the case, nor have any person do so on the
                 defendant's behalf; and

                 (4) The defendant will comply fully with any and all conditions imposed
                 by the court in granting release.

          (c) The court shall release the defendant on the defendant's own recognizance
          subject only to the conditions under subsection (b) with no additional conditions
          of release unless the court determines such release will not secure the appearance
          of the defendant at trial, or at any other stage of the criminal proceedings, or the
          safety of the community or other person, including but not limited to the crime
          victims and witnesses. If the court so determines, it shall set and impose
          additional conditions of release pursuant to this subsection.

          The court shall set and impose the least restrictive condition or combination of
          conditions of release, and the court shall not set or impose any condition or
          combination of conditions of release greater than necessary to secure the
          appearance of the defendant at trial, or at any other stage of the criminal
          proceedings, or the safety of the community or other person, including but not
          limited to the crime victims and witnesses.

          When considering the least restrictive condition or combination of conditions of
          release to set and impose, the court shall first consider non-monetary conditions.
          Should the court determine non-monetary conditions alone will not secure the
          appearance of the defendant at trial, or at any other stage of the criminal
          proceedings, or the safety of the community or other person, including but not
          limited to the crime victims and witnesses, then the court may consider monetary
          conditions or a combination of non-monetary and monetary conditions to satisfy
          the foregoing. After considering the defendant's ability to pay, a monetary
          condition fixed at more than is necessary to secure the appearance of the
          defendant at trial, or at any other stage of the criminal proceedings, or the safety
          of the community or other person, including but not limited to the crime victims
          and witnesses, is impermissible.

          If the court determines additional conditions of release are required pursuant to
          this subsection, it shall set and impose one or more of the following conditions of
          release:

                 (1) Place the defendant in the custody of a designated person or
                 organization agreeing to supervise the defendant;

                 (2) Place restrictions on the travel, association, or place of abode of the
                 defendant during the period of release, including the holding by the court
                 of the defendant's passport;

                 (3) Require the defendant to report regularly to some officer of the court

                                            2
Case: 4:19-cv-00112-AGF Doc. #: 19 Filed: 01/30/19 Page: 3 of 7 PageID #: 211



                 or peace officer, in such manner as the court directs;

                 (4) Require the use of electronic monitoring of defendant's location, the
                 testing of defendant for drug or alcohol use, or the installation and use of
                 ignition interlock devices. The court may order the eligible defendant to
                 pay all or a portion of the costs of such conditions, but the court shall
                 consider how best to minimize the costs to the defendant and waive the
                 costs for an eligible defendant who is indigent and who has demonstrated
                 to the court an inability to pay all or a portion of the costs;

                 (5) Require the defendant to seek employment, to maintain employment,
                 or to maintain or commence an educational program;

                 (6) Require the defendant to comply with a specified curfew;

                 (7) Require the defendant to refrain from possessing a firearm or other
                 deadly weapon;

                 (8) Require the defendant to abstain from possession or use of alcohol or
                 any controlled substance without a physician's prescription;

                 (9) Require the defendant to undergo available medical, psychological or
                 psychiatric treatment, including treatment for drug or alcohol dependency
                 and remain in a specified institution if required for that purpose;

                 (10) Require the defendant to return to custody for specified hours
                 following release for employment, school, treatment, or other limited
                 purpose;

                 (11) Require the defendant to be placed on home supervision with or
                 without the use of an electronic monitoring device. The court may order
                 the eligible defendant to pay all or a portion of the costs of the electronic
                 monitoring, but the court shall consider how best to minimize the costs of
                 such condition to the defendant and waive the costs for an eligible
                 defendant who is indigent and who has demonstrated to the court an
                 inability to pay all or a portion of the costs;

                 (12) Require the defendant to execute a monetary bond in a stated amount
                 wherein the defendant promises to pay to the court the stated amount
                 should the defendant fail to appear or abide by the conditions of release;

                 (13) Require the execution of a monetary bond in a stated amount with
                 sufficient sureties, or the deposit in the registry of the court of a sum in
                 cash or negotiable bonds of the United States or the State of Missouri or
                 any political subdivision;



                                            3
Case: 4:19-cv-00112-AGF Doc. #: 19 Filed: 01/30/19 Page: 4 of 7 PageID #: 212



                 (14) Require the execution of a monetary bond in a stated amount and the
                 deposit in the registry of the court of 10 percent, or such lesser sum as the
                 court directs, of such sum in cash or negotiable bonds of the United States
                 or the State of Missouri or any political subdivision;

                 (15) Require the deposit of a property bond of sufficient value as approved
                 and directed by the court;

                 (16) Impose other conditions necessary to secure the appearance of the
                 defendant at trial, or at any other stage of the criminal proceedings, or the
                 safety of the community or other person, including but not limited to the
                 crime victims and witnesses.

          (d) Should the court determine upon clear and convincing evidence that no
          combination of non-monetary conditions and monetary conditions will secure the
          safety of the community or other person, including but not limited to the crime
          victims and witnesses, then the court shall order the defendant detained pending
          trial or any other stage of the criminal proceedings. A defendant so detained shall,
          upon written request filed after arraignment, be entitled to a trial which begins
          within 120 days of the defendant's request or within 120 days of an order granting
          a change of venue, whichever occurs later. Any request by the defendant to
          continue the trial beyond the 120 days shall be considered a waiver by the
          defendant of the right to have the trial conducted within 120 days.

          (e) In determining whether to detain the defendant pursuant to subsection (d) or
          release the defendant with a condition or combination of conditions of release, if
          any, pursuant to subsection (c), the court shall base its determination on the
          individual circumstances of the defendant and the case. Based on available
          information, the court shall take into account: the nature and circumstances of the
          offense charged; the weight of the evidence against the defendant; the defendant's
          family ties, employment, financial resources, including ability to pay, character,
          and mental condition; the length of the defendant's residence in the community;
          the defendant's record of convictions; the defendant's record of appearance at
          court proceedings or flight to avoid prosecution or failure to appear at court
          proceedings; whether the defendant was on probation, parole or release pending
          trial or appeal at the time the offense for which the court is considering detention
          or release was committed; and a validated evidentiary-based risk assessment tool
          approved by the Supreme Court of Missouri.

          (f) A court detaining or releasing the defendant under this rule shall enter an order
          stating the condition or combination of conditions of release, if any, set and
          imposed by the court. If the defendant is detained and unable to comply with any
          condition of release, the defendant shall have the right to a release hearing
          pursuant to Rule 33.05. At any hearing conducted under Rule 33, the court shall
          permit but not require either party to make a record on the defendant's financial
          status and ability to pay any monetary condition. At such hearing, the court shall

                                            4
Case: 4:19-cv-00112-AGF Doc. #: 19 Filed: 01/30/19 Page: 5 of 7 PageID #: 213



            also make written or oral findings on the record supporting the reasons for
            detention or conditions set and imposed. The court shall inform the defendant of
            the conditions set and imposed, if any, and that the conditions of release may be
            revoked and the defendant detained until trial or other stage of the criminal
            proceedings for violation of any of the conditions of release and that a warrant for
            the defendant's arrest may be issued immediately upon notification to the court of
            any such violation.
 5. The Defendant Judges agree that the hearings for Named Plaintiffs will comply with the
    following requirements:
        a. That at hearings on conditions of release for Named Plaintiffs, Plaintiffs will have
            the ability to present evidence, including witnesses, that pertain to their conditions
            of release, and may contest any evidence and cross-examine any witnesses
            presented by the state.
        b. That hearings for the Named Plaintiffs will be on the record in open court, and
            that this record will contain written findings stating the standard of review and the
            reason for any order continuing to detain plaintiffs on a monetary condition of
            release.
        c. That this record shall be preserved and maintained by the court in each case and
            made available for review in the above styled matter.
        d. That Plaintiffs’ Counsel will make arrangements for the Named Plaintiffs to be
            represented by legal counsel for the limited purpose of these hearings concerning
            conditions of release.
 6. The Court has set a status hearing on this matter at 12:30 PM on Friday February 1, 2019
    at which time parties will have briefed the issue of whether a monetary condition of
    release set at an amount higher than the arrestee has the ability to pay is a de facto order
    of detention.
 7. This agreement does not constitute waiver or concession of any legal arguments or
    objections in this case.

                                           Respectfully submitted,


                                           /s/Michael-John Voss
                                           ARCHCITY DEFENDERS, INC.
                                           Blake A. Strode (MBE #68422MO)
                                           Michael-John Voss (MBE #61742MO)
                                           Jacqueline Kutnik-Bauder (MBE # 45014MO)
                                           Sima Atri (MBE #70489MO)
                                           John M. Waldron (MBE #70401MO)
                                           440 N. 4th Street, Suite 390
                                           Saint Louis, MO 63102
                                           855-724-2489
                                           314-925-1307 (fax)
                                           bstrode@archcitydefenders.org
                                           mjvoss@archcitydefenders.org

                                               5
Case: 4:19-cv-00112-AGF Doc. #: 19 Filed: 01/30/19 Page: 6 of 7 PageID #: 214



                                   jkutnikbauder@archcitydefenders.org
                                   satri@archcitydefenders.org
                                   jwaldron@archcitydefenders.org

                                   ADVANCEMENT PROJECT

                                   /s/ Thomas B. Harvey
                                   Thomas B. Harvey (MBE #61734MO)
                                   1220 L Street, N.W., Suite 850
                                   Washington, DC 20005
                                   Tel: (202) 728-9557
                                   Fax: (202) 728-9558
                                   tharvey@advancementproject.org

                                   INSTITUTE FOR CONSTITUTIONAL ADVOCACY AND
                                   PROTECTION (ICAP)

                                   /s/ Seth Wayne
                                   Seth Wayne (D.C. Bar No. 888273445)
                                   (pro hac vice application forthcoming)
                                   Nicolas Riley* (N.Y. Bar No. 5039607)
                                   (pro hac vice application forthcoming)
                                   Robert Friedman (D.C. Bar No. 1046738)
                                   (pro hac vice application forthcoming)
                                   Institute for Constitutional Advocacy and Protection
                                   Georgetown University Law Center
                                   600 New Jersey Ave. NW
                                   Washington, D.C. 20001
                                   Tel: 202-662-9042
                                   sw1098@georgetown.edu
                                   rdf34@georgetown.edu
                                   nr537@georgetown.edu
                                   * Admitted solely to practice law in New York; not
                                   admitted in the District of Columbia. Practice is
                                   limited pursuant to D.C. App. R. 49(c)(3).


                                   CIVIL RIGHTS CORPS
                                   /s/ Alec Karakatsanis
                                   Alec Karakatsanis
                                   D.C. Bar No. 999294
                                   (pro hac vice application forthcoming)
                                   Civil Rights Corps
                                   910 17th Street NW, Suite 200
                                   Washington, DC 20006
                                   Tel: 202-599-0953

                                      6
Case: 4:19-cv-00112-AGF Doc. #: 19 Filed: 01/30/19 Page: 7 of 7 PageID #: 215



                                   Fax: 202-609-8030
                                   alec@civilrightscorps.org
                                   Attorneys for Plaintiffs

                                   ERIC SCHMITT
                                   MISSOURI ATTORNEY GENERAL


                                   /s/ Thomas C. Albus
                                   Thomas C. Albus #46224MO
                                   Assistant Attorney General
                                   State of Missouri
                                   207 W High St
                                   Jefferson City MO 65101
                                   573-751-7421
                                   Tom.albus@ago.mo.gov

                                   Attorney for Defendant Judges

                                   JULIAN L. BUSH
                                   CITY COUNSELOR

                                   /s/ Robert H. Dierker
                                   Robert H. Dierker 23671MO
                                   Associate City Counselor
                                   dierkerr@stlouis-mo.gov
                                   1200 Market St.
                                   City Hall, Rm 314
                                   St. Louis, MO 63103
                                   314-622-3361
                                   Fax 314-622-4956

                                   Attorneys for Defendants
                                   City of St. Louis, Betts,
                                   Glass




                                      7
